Case 0:20-cv-61297-RKA Document 30 Entered on FLSD Docket 08/24/2020 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 20-61297-CIV-ALTMAN/Hunt

  BYRON HALL, et al.,

          Plaintiffs,
  v.

  LVNV FUNDING, LLC, et al.,

        Defendants.
  _________________________________________/

                         ORDER REQUIRING SCHEDULING REPORT
                        AND CERTIFICATES OF INTERESTED PARTIES

          The parties are directed to prepare and file a joint scheduling report, as required by Local

  Rule 16.1, by September 3, 2020. In addition, by September 3, 2020, the parties, including

  governmental parties, must file certificates of interested parties and corporate disclosure

  statements that contain a complete list of persons, associated persons, firms, partnerships, or

  corporations that have a financial interest in the outcome of this case, including subsidiaries,

  conglomerates, affiliates, parent corporations, and other identifiable legal entities related to a party.

  Throughout the pendency of the action, the parties are under a continuing obligation to amend,

  correct, and update the certificates.

          DONE AND ORDERED in Fort Lauderdale, Florida this 24th day of August 2020.




                                                             ________________________________
                                                              ROY K. ALTMAN
                                                              UNITED STATES DISTRICT JUDGE
  cc:     counsel of record
